                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARMIK A. HOVSEPIAN,                              Case No. 19-cv-04692-HSG
                                   8                   Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                          TIME RESPOND TO ORDER TO
                                   9             v.                                       SHOW CAUSE
                                  10     JOSIE GASTELO,                                   Re: Dkt. No. 9
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, petitioner’s request for an extension of time to respond to the

                                  14   Court’s November 27, 2019 Order to Show Cause is GRANTED. Dkt. No. 9. Petitioner shall file

                                  15   his response to the Order to Show Cause by March 30, 2020.

                                  16          This order terminates Dkt. No. 9.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 1/16/2020
                                  19                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
